Case 4:20-cv-00124-HLM-WEJ Document 95 Filed 11/13/20 Page 1 of 3

                                                                        FILED IN CHAMBERS
                                                                           U.S.D.C. ROME
                                                                        Nov 13 2020
                                                                  Date: __________________________
                                                                  JAMES N. HATTEN, Clerk

                                                                       s/Kari Butler
                                                                  By: ____________________________

                  IN THE UNITED STATES DISTRICT COURT                      Deputy Clerk


                FOR THE NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION


BILLY PASLEY and MYRA GREEN,
              Plaintiffs,                CIVIL ACTION FILE

 v.                                      NO. 4:20-CV-124-HLM-WEJ

RELOGIO, LLC, et al.,

              Defendants.

              ORDER RE: SUMMARY JUDGMENT MOTIONS

      The Court has entered a Scheduling Order in this case. In anticipation of

the filing of summary judgment motion(s), the Court issues the following

guidelines:

      1.      Pursuant to Local Rule 56.1B., a party moving for summary

judgment must include with the motion a statement of material facts as to which

the movant contends there is no genuine issue to be tried. Each fact must be

numbered, and there must be only one sentence per number. A citation to the

record must follow each numbered fact. No more than fifty (50) numbered facts

will be considered except by leave of Court. Also, statements in the form of

issues, questions, or legal conclusions (rather than material facts) will not be

considered.
Case 4:20-cv-00124-HLM-WEJ Document 95 Filed 11/13/20 Page 2 of 3




      2.     Pursuant to Local Rule 56.1B., the respondent to a summary

judgment motion must include with the response brief a separate response to the

movant’s statement of material facts. The respondent must admit or deny each of

the movant’s numbered facts. If the respondent denies a numbered fact, a concise

factual explanation, limited to a brief paragraph, supported by a citation to

the record must be offered. Responses in the form of issues, questions, or legal

conclusions (rather than facts) will not be considered.

      3.     Local Rule 56.1B. also provides that a respondent may include, if

applicable, a statement of additional material facts which is contended to be

material and disputed.     This statement of additional material facts must

conform to the requirements set forth in paragraph 1 supra. If such a

statement of facts is included by respondent, Local Rule 56.1B. requires the

movant to file a response to each of respondent’s facts. This response must

conform to the requirements set forth in paragraph 2 supra.

      4.     Because “[i]t should be a party’s responsibility to direct the Court’s

attention separately to each portion of the record which supports each of the

party’s distinct arguments,” every factual statement made in the parties’ briefs

should be followed by a citation to their statement of material facts or a citation to
Case 4:20-cv-00124-HLM-WEJ Document 95 Filed 11/13/20 Page 3 of 3




the record as applicable. Dickson v. Amoco Performance Prods., Inc., 845 F.

Supp. 1565, 1570 (N.D. Ga. 1994).

      5.    Under Local Rule 7.1.E., motions are decided without a hearing.

However, if the parties believe that oral argument would be of assistance, then a

Joint Motion requesting oral argument should be filed by the time that briefing

has been completed. Because it is difficult for relatively new members of the bar

to gain experience in federal cases, the Court will be more inclined to schedule a

hearing if an attorney who has practiced law for less than seven (7) years will

argue for each side. Therefore, the Joint Motion should designate the attorneys

who will argue the motion and their years of experience.

      SO ORDERED, this the 13th day of November, 2021.




                       __________________________
                       WALTER E. JOHNSON
                       UNITED STATES MAGISTRATE JUDGE
